Exhibit EMPLOYMENT AGREEMENT This Employment Agreement (the “Agreement”), is made by and between DIGITAL WALLSTREET, INC., a Nevada Corporation (“DWS”), and ALBERT R. AIMERS (“AIMERS”), an individual, (individually a “Party” and collectively the “Parties”), with reference to the following facts and purposes: A.DWS Digital WallStreet, Inc. (“DWS”), is a Nevada Corporation regularly engaged in the business of advertising marketing and reporting of financial information about publicly traded companies. B.DWS’s principal place of business is located at 430 El Bosque Place, Laguna Beach, California 92651. C.AIMERS’s business address is also 430 El Bosque Place, Laguna Beach, California D.AIMERS have considerable experience in the business of advertising and marketing through electronic and internet medium to the general public. E.AIMERS wishes to perform services for DWS, and DWS wishes to employ AIMERS in the capacity of its Chief Executive Officer. F.AIMERS understands that his employment is subject to a probationary period of ninety (90) days (the “Probationary Period”) from the date of the signing of this Agreement. G.AIMERS understands that during the Probationary Period, either Party may, without giving any prior notice, terminate this Agreement. NOW, THEREFORE, in consideration of the mutual promises, agreements, covenants, and conditions contained in this Agreement, and for other valuable consideration, the receipt and sufficiency of which are hereby acknowledged, DWS employs AIMERS, and AIMERS accepts employment from DWS in the capacity of its Chief Executive Officer under the following terms and conditions: 1.TERM OF EMPLOYMENT:AIMERS’s employment with DWS shall start July 19, 2003, and shall terminate at the will of either DWS or AIMERS by giving ninety (90) days written notice to the other Party. 2.JOB
